Citation Nr: 0533090	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to June 9, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from June 9, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to May 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a noncompensable rating for the 
veteran's bilateral hearing loss disability.  In June 2005, 
the rating for hearing loss was increased to 10 percent, 
effective June 9, 2005 (resulting in the "staged" ratings 
listed).  


FINDINGS OF FACT

1.  Prior to June 9, 2005, the veteran was not shown to have 
had worse than Level II hearing acuity in either ear.  

2.  From June 9, 2005, the veteran is not shown to have had 
worse than Level IV hearing acuity in either ear.  


CONCLUSION OF LAW

1.  A compensable rating for the veteran's bilateral hearing 
loss is not warranted prior to June 9, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Code 6100, 4.86 (2005).

2.  From June 9, 2005 a rating in excess of 10 percent is not 
warranted for the veteran's bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, 
VIA, VII, Code 6100, 4.86 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
December 2003 rating decision which assigned the initial 
noncompensable rating advised the veteran of the basis for 
the rating.   In an April 2004 statement of the case (SOC), 
he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issue of an increased 
initial rating, including the rating criteria and what the 
record showed.  The SOC provided content-complying notice 
(including, at p. 5, to submit any evidence in the claimant's 
possession that pertains to the claim).  He has had ample 
opportunity to respond and to participate in the adjudicatory 
process.  

Regarding the duty to assist, all available pertinent medial 
evidence identified by the veteran has been obtained.  The 
veteran has been afforded two VA audiological evaluations.  
VA's duty to assist is satisfied.  It is not prejudicial to 
the appellant for the Board to proceed with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
II.  Factual Background

In December 2003, the RO granted service connection for 
bilateral hearing loss, rated noncompensable, effective from 
June 2003.  

March 1999 to August 2003 treatment records from White City 
VA Medical Center (VAMC) were negative for any complaints, 
treatment, or findings of a hearing loss disability. 

On October 2003 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
60
70
75
    LEFT

25
60
70
75

The average right ear puretone threshold was 58.75 decibels, 
and speech discrimination was 96 percent.  The average left 
ear puretone threshold was 57.50 decibels, and speech 
discrimination was 96 percent.  

October 2003 and August 2004 treatment records from Southern 
Oregon Audiology Center do  not report audiometry results in 
accordance with VA guidelines and cannot be interpreted for 
rating purposes.   

On June 2005 official audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
65
70
80
    LEFT

25
65
75
80

The average puretone threshold in each ear was 61 decibels, 
and speech discrimination in each ear was 76 percent.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
staged ratings are warranted.

Prior to June 9, 2005

Official audiometry in October 2003 (the only audiometry 
prior to June 9, 2005 acceptable for rating purposes) 
revealed an average puretone threshold of 58.75 decibels, 
with speech discrimination of 96 percent in the right ear, 
and an average puretone threshold of 57.50 decibels, with 
speech discrimination of 96 percent in the left ear.  When 
the rating criteria are applied to these results, they 
establish that the veteran had Level II hearing acuity in 
each ear.  Under Table VII, such hearing acuity warrants a 
noncompensable rating under Code 6100.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown. 

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a compensable rating is not warranted prior 
to June 9, 2005.  

From June 9, 2005

Official audiometry on June 9, 2005 revealed an average 
puretone threshold of 61 decibels, and speech discrimination 
of 76 percent in each ear.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.  When the rating criteria are applied to the 
results of the June 2005 VA audiometry, they establish that 
the veteran has Level IV hearing acuity in each ear.  Under 
Table VII, such hearing acuity warrants a 10 percent rating 
under Code 6100.  

As the veteran's hearing acuity is not shown to have ever 
been worse than Level IV in either ear, a rating in excess of 
10 percent is not warranted.  And as the June 9, 2005 
audiometry presents a clear delineation of when the increase 
in hearing loss is first shown (i.e., when entitlement to an 
increase arose), the "staged" ratings established by the RO 
are clearly proper.  








ORDER

A compensable rating for bilateral hearing loss prior to June 
9, 2005, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from June 9, 2005, is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


